DETAILED ACTION
The following is in response to the amendments filed 1/25/2021 and entered 02/16/2021.  Claims 1-6, 8-13, 15-20 are pending.  Claims 7 and 14 have been canceled.

Response to Amendment
Applicant is again reminded of the proper format of the papers submitted in response: Application papers (including any electronically submitted papers) must be presented in a form having sufficient clarity and contrast (dark, solid font) between the background of the paper and the writing thereon to permit the Office to electronically reproduce the papers by use of digital imaging and optical character recognition. See 37 CFR 1.52(a)(1)(v).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Specification


Claim Objections
Claims 1, 8 and 15 objected to because of the following informalities:  the claims appear to be either incomplete or, alternatively, have a typographical error as the claims do not end in a period and are as such not a complete sentence.  The claims end with “; and” and should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the Specifically, claim 15 refers to an algorithm to implement a method yet the specification does not provide for said algorithm.  While the specification discloses an algorithm may be used, the algorithm has not been described.  The limitation was not disclosed in such a way that one skilled in the art will understand what structure (algorithm) will perform the recited function.  Applicant, at the time of filing, did not disclose what applicant considered as their invention.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically as to claims 1, 8 and 15, the claims provide for ranking internal and external data, applying a loss function to calculate the value gap score but does not provide the specific steps for how these are performed and achieved.  Further, “defines a business penalty” is not provided for or defined in the specification making the metes and bounds of the claims unclear and indefinite.
	Specifically as to claim 15, the claim includes a limitation to an algorithm but no algorithm is provided in the specification.  “Claiming a processor to perform a specialized Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008).
Specifically as to claims 1, 8 and 15, the claims are indefinite because the disclosure only provides a statement that a general use computer or special use computer can be used to following the flow chart. The flow chart merely describes generally the method for identifying a value gap and does not provide for how to rank the data sets outside of providing a ranking module for the organization strategy.  By merely stating that a standard computer is the structure without more is insufficient to satisfy the requirements of the statute. The absence of any specific algorithm for performing the recited function or any step by step process for performing the claimed functions of ranking and calculating does not satisfy 35 USC 112. Applicant needs to disclose an algorithm that transforms a general purpose computer to a special purpose computer programmed to perform the disclosed algorithm (while applicant recites in paragraph 30 the computer is specialized, the specification does not provide for how it is made special).  “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’”  Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008).
In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining an 

	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea

(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) 
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception  Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).

See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining an internal ranking associated with the first data cluster,  ranking a patent worthiness of the second 
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice of mitigating risk (portfolio optimization). The claimed invention is a method that allows for users to access a business strategy by optimizing patent portfolios which is a method of fundamental economic practice of mitigating risk. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on Kemeny distance) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The mere nominal recitation of a generic processor does not take the claim out of the methods of organizing human interactions (fundamental economic practices) grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of ranking cluster data, and calculating the value gap score by applying a loss function. The claimed computer component is recited at a high level of generality and are merely invoked as tools to perform and ranking process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The specification does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of ranking for patent portfolio strategy of an organization. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
	The claim as a whole recites a mathematical concept.  The claim recites “determining, by the processor, an internal ranking associated with the first data cluster according to the formula:  
    PNG
    media_image1.png
    28
    213
    media_image1.png
    Greyscale
 wherein m is a number of focus areas included in the internal ranking”  which has a BRI that requires performing an arithmetic calculation in order to obtain ranking levels, and then using the ranking to identify a change in the value gap score. This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a) falls into the “mathematical concept” grouping of abstract ideas.  

The claim as a whole, including the highly generic augmenting step, does not integrate the exception into a practical application or amount to significantly more than the exception because it is at best the equivalent of merely adding the words “apply it” to the claim. See MPEP 2106.05(f), which provides a detailed explanation and examples of how courts have evaluated the “mere instructions to apply an exception” consideration.
Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites ranking a patent worthiness using a plurality of factors, and calculating the value gap score and augmenting a GUI displayed.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mathematical concepts; mental processes; and, certain methods of organizing human activities.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); 2019 PEG.
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, the claim as a whole does not integrate the abstract idea into a 
Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea and are simply a generic recitation of a computer performing their generic computer functions. The claim amounts to no more than stating rank a patent portfolio strategy by calculating the value gap score by applying a loss function. Taking the elements both individually and as a combination, the computer components in claims 1, 8 and 15 perform purely generic computer functions. The claims as a whole do not amount to significantly more than the abstract idea itself. Accordingly, claims 1, 8 and 15 are ineligible. The claim recites the additional element of a processor to perform the steps. The processor is recited at a high level of generality and only performs generic functions of ranking data with calculating the value gap score by applying a loss function. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.


	
Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 20-22 of remarks, filed 01/25/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims  1-6, 8-13 and 15-20 has been withdrawn.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Applicant is again reminded of the proper format of the papers submitted in response. Application papers (including any electronically submitted papers) must be presented in a form having sufficient clarity and contrast (dark, solid font) between the background of the paper and the writing thereon to permit the Office to electronically reproduce the papers by use of digital imaging and optical character recognition. See 37 CFR 1.52(a)(1)(v).

Since applicant has not provided any specific reasoning as to how the claims have overcome 35 USC 112b, the rejections are maintained.  The amendments have not overcome all of the previous 35 USC 112 claim rejections,. See above rejections for specific reasoning.  
With regards to applicant’s arguments with respect to 35 USC 101, Examiner disagrees.  Specifically, Examiner has provided analysis with respect to additional elements and considered 
Applicant further argues a technical solution, Examiner disagrees.  Examiner does not agree with applicant that the invention solves a technical problem.   Applicant argues that the technical solution is achieved by determining “(i) whether an organization has identified all products, services and domains important for the organization's IP filing strategy, (ii) an impact of domains an organization is not currently focusing on as part of a current IP strategy, and (iii) whether there are certain domains of high importance to a given market but are not currently part of the organization's current IP strategy.” The claims are not directed to a technical problem but rather a business problem or trading problem (“Failing to include domains of high importance to the market in the patent portfolio building strategy results in an adverse business impact, such as lost opportunities, a devaluing of a patent portfolio, costs incurred for corrective action, etc.”) which is solved by determining a patent portfolio building strategy. The Specification discloses that the operation of the steps of claim 1, 8 and 15 (such as these steps performed by the core database and the alert generator) can be performed by computer program instructions provided to a general purpose computer (see para 41-44 of the originally filed specification). As such, the Specification does not disclose an improvement to these computer components themselves. The  rather than an improvement to the computer components or functioning of the computer used to make the analysis. The computer components including the processor and the GUI are not improved. And “[n]o matter how much of an advance in the . . . field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.” SAP Am., 898 F.3d at 1163.  Although applicant argues that the invention’s ability to determine whether an organization had identified all products, services and domains important for the organization's IP filing strategy, (ii) an impact of domains an organization is not currently focusing on as part of a current IP strategy, and (iii) whether there are certain domains of high importance to a given market but are not currently part of the organization's current IP strategy is a technical improvement, there is no evidence that this ability is a result of improvement to the computer, processor, GUI or any other computer component.
With regards to applicant’s argument that the claims are directed to significantly more than the abstract idea, Examiner disagrees.  Applicant argues the instant claims are directed to significantly more without providing any rationale to support the argument.   Rather, the analysis is whether ‘the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea.’ The MPEP specifically indicates that ‘courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic.’” The claims have been considered individually and as a whole.  The claims do not include additional elements that are sufficient to amount to significantly more than 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691